Citation Nr: 9931041	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for left knee 
instability, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1989. 

This appeal arose from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his left 
knee is found to be productive of severe recurrent 
instability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for left 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate this claim have been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

According to Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability of the right knee warrants 
a 20 percent evaluation.  A 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.
 
In this case, the Board notes that service connection is in 
effect, in pertinent part, for left knee instability, 
currently evaluated as 20 percent disabling, and for post 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.  The separate rating for arthritis was 
granted in a March 1999 rating decision, and an appeal to the 
rating assigned has not been perfected.  Accordingly, the 
Board's jurisdiction is limited to the rating warranted for 
instability.  38 U.S.C.A. § 7104 (West 1991).

In July 1998, the veteran was seen for a VA examination.  He 
complained of constant knee pain and swelling, morning 
stiffness, stiffness after rising, and stiffness in cold 
weather.  The examiner noted historically that the veteran 
had undergone a magnetic resonance imaging scan in April 1998 
which revealed a tear of a grafted anterior cruciate 
ligament, and a chronic tear involving the posterior horn of 
the medial meniscus.  Post traumatic changes involving the 
medial, collateral, and anterior ligaments could not be 
excluded.  Physical examination disclosed that the appellant 
walked with a limp on the left side.  There was crepitation 
on movement.  There was no effusion, increased warmth or 
erythema.  There was slight instability on medial and 
anterior pressure.  Flexion was to 90 degrees without pain, 
and to 120 degrees with pain.  Extension was to 0 degrees.  
The diagnoses were a chronic tear of the posterior horn of 
the medial meniscus; post traumatic residuals of an internal 
derangement; and moderate degenerative changes of the left 
knee.

In February 1999, the veteran's VA physician found that the 
appellant had a left knee anterior cruciate ligament 
deficiency.  The physician stated that the veteran was not 
able to walk more than two blocks or lift more than 20 
pounds.

The veteran was seen for a VA examination in February 1999.  
The examiner noted that the appellant's knee was very 
symptomatic, and that surgery involving a tendon graft had 
been recommended.  The veteran complained of pain on 
movement, decreased motion, and chronic swelling.  He also 
reported needing to occasionally use crutches due to 
instability.  Physical examination disclosed several scars, 
and a moderate degree of bony deformity and soft tissue 
swelling.  Crepitus was present on flexion and at the lateral 
aspect of the patella.  Flexion was demonstrated to 100 
degrees, but it was limited by painful motion.   The 
diagnosis was post traumatic arthritis of the left knee with 
damage to anterior crucial ligament and medial meniscus.

In an undated report received in March 1999 the veteran was 
noted to show mild left knee effusion, and tenderness along 
both the medial and lateral joint lines.  The knee 
demonstrated a full range of motion, and testing for 
McMurary's sign was negative.  Lachmann's and pivot shift 
signs were, however, 3+.  The examiner concluded that the 
veteran had an anterior cruciate ligament deficiency with 
marked instability.  A revision of the anterior cruciate 
ligament reconstruction was recommended.

As noted above, a 30 percent evaluation is warranted if the 
veteran's left knee disorder is productive of severe 
subluxation or instability.  In this respect, while the 
evidence is only in equipoise as to whether this disorder is 
severely disabling, after considering the doctrine of 
reasonable doubt the Board concludes that a 30 percent 
evaluation is in order under Diagnostic Code 5257.  In this 
regard, the record shows that the veteran suffers from an 
anterior cruciate ligament deficiency with marked 
instability, and that crutches have occasionally been needed 
because of this instability.  While it is true that the VA 
examination in July 1998 found only slight instability, in 
view of the totality of the symptomatology presented, the 
progression since July 1998, and in light of the fact that 
surgery has been recommended to improve stability, the Board 
finds that a 30 percent evaluation is warranted under the 
doctrine of reasonable doubt.

As to whether an evaluation in excess of 30 percent is in 
order the Board notes that there is no evidence of ankylosis 
to justify an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, and the Court has held that the 
provisions of 38 C.F.R. § 4.40, 4.50 and 4.59 are not 
applicable for ratings based on instability.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Hence, to that extent the 
benefit sought is denied.


ORDER

A 30 percent evaluation for left knee instability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In a March 1999 rating decision, the RO denied service 
connection for a left foot disorder secondary to a service-
connected left knee disorder.  Thereafter the veteran 
submitted a timely Notice of Disagreement in June 1999.  A 
Statement of the Case, however, has yet to be issued by the 
RO.

In Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), the Court 
held that if the veteran has filed a timely notice of 
disagreement to a rating decision but the RO has yet to issue 
a statement of the case, that issue must be remanded.  The 
issue, however, should be returned to the Board only if the 
claim is perfected with a timely substantive appeal.  In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  

Accordingly, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for a left foot 
disorder secondary to the appellant's 
left knee disorder.

If, and only if, the veteran perfects an appeal in a timely 
manner then the case should be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

